DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.

Response to Amendment
The rejection of claims 1-2, 7-8, 10, 13, 15, 17-18, 22, 25, 27, and 30-33 under 35 U.S.C. 103 as being unpatentable over HEEMAN (US 2014/0290827 A1; as cited by IDS) in view of LIANG (CN 203830905 U), as set forth in the previous office action, has been withdrawn in light of amendment.
The rejection of claims 5, 19-20, 22, and 33 under 35 U.S.C. 103 as being unpatentable over HEEMAN (US 2014/0290827 A1; as cited by IDS) in view of LIANG (CN 203830905 U) and further in view of YOSHINAGA et al. (US 2016/0129712 A1), as set forth in the previous office action, has been withdrawn in light of amendment.
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over HEEMAN (US 2014/0290827 A1; as cited by IDS) in view of LIANG (CN 203830905 U) and further in view of GOUDY (US 2016/0114489 A1), as set forth in the previous office action, has been withdrawn in light of amendment.
The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over HEEMAN (US 2014/0290827 A1; as cited by IDS) in view of LIANG (CN 203830905 U) and further in view of SAKAMOTO et al. (US 2007/0210040 A1), as set forth in the previous office action, has been withdrawn in light of amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 7-8, 10-11, 13, 15, 17-20, 22, 25, 27, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over HEEMAN (US 2014/0290827 A1; as cited by IDS) in view of LIANG (CN 203830905 U; as previously cited), YOSHINAGA et al. (US 2016/0129712 A1; as previously cited), and GOUDY (US 2016/0114489 A1; as previously cited).
With respect to claims 1 and 5 and 11, HEEMAN discloses a method for forming sleeved containers, the method comprising: conveying a row of containers 3; arranging sleeves 2 around the containers 3 being conveyed 5 (p.3, paragraphs 0059 and 0064); attaching the sleeve to the container 3 being conveyed, preferably by heat shrinking (…heat shrunk in an oven, p.3, paragraph 0064); removing a part (part 34 is cut) of the attached sleeve, the removing comprising: at least partially laser cutting a part out of the sleeve (partial cut 34; p.5, the laser cutting wherein laser cutting includes moving the laser beam over the sleeve to cut the sleeve material along a predetermined projector, wherein the trajectory is such that a strip of sleeve material remains uncut to keep the cut sleeve part connected to the remainder of the sleeve (…part 34 is separated from label 2 only partially.  As a result of the partial separation part 34 will hold its position with respect to label 2 (paragraph 0086)(figure 1A-2C).
However, it is silent as to the method comprising: blowing air along the wall of the container, wherein the flow of air is directed towards the fume region to force the fumes to move away from the container; and directing the air flow such that the air first reaches the uncut strip of sleeve material and then move further along the sleeve as claimed in claim 1; directing the air flow from a nozzle positioned above the container downward, preferably to an inlet positioned below the container and/or comprising directing the air flow essentially vertically as claimed in claim 5; wherein the strip is preferably located at the upper portion of the cut sleeve part as claimed in claim 11.
LIANG discloses fume exhaust device of laser cutter (title) wherein the device comprises a frame and an operating platform arranged on the frame, and is characterized in that the device also comprises an air blowing device and a fume extraction device, wherein the air blowing device comprises at least one air blowing opening and a fume extraction opening; the air blowing opening faces towards the fume extraction opening; the operating platform is positioned between the air blowing opening  and the fume extraction opening.  As the air blowing opening and the fume extraction opening are formed in the two sides of the operating platform, the device can effectively take away fume far from the fume extraction opening, and effectively improves the fume extraction capability of the laser cutter (abstract).
YOSHINAGA et al. disclose air flows along paths indicated by arrows FD1 and FD2 as shown in fig. 3; wherein the air blowing along the path indicated by arrow FD1 flows from upstream to downstream in the conveyance direction of the sheet P in the narrow gap 35a.  Consequently, as shown in figure 3, paper dust PD attached to the trailing edge of the sheet P is removed and collected into the airflow chamber 331.  This can ensure effective removal of paper dust attached to the sheet P (p.4, paragraph 0058-0059).  
GOUDY discloses an apparatus for forming a sleeve on a container (title) that fig. 4 illustrates the shrink sleeve line 1 with a container 10 having a shrink sleeve 50, with the predetermined removable portion 100 located partially within the predetermined location 140 and the striker 130 also located to contact the predetermined removable portion 100 (p.3, paragraph 0039).  Fig. 9 is a drawing of container 10 to which a shrink sleeve 50 is conformed to the container 10 and the predetermined removable portion 100 is joined to the shrink sleeve 50 b one or more chads 190.  The predetermined removable portion 100 can be formed by any of the processes disclosed herein, including laser cutting.  The chad 190 or chads 190 are left behind when a laser 120 is used to cut the predetermined removable portion 100 (p.6, paragraph 0063) (figures 4 and 9).
Note here that fig. 4 and 9 shows that chad (uncut portion) 190 are in the upper side of the cut sleeve part.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made employ the exhaust 40 of HEEMAN with the air blower which its opening to be faced toward the fume extraction opening as taught by LIANG to effectively take away fume far from the fume extraction opening, and effectively improves the fume extraction capability of the laser cutter as taught by LIANG.
The examiner notes here that since the exhaust 40 opening (fume extraction opening) of HEEMAN is located in the upper side of the container (fig. 1A), one would know to provide the air blowing opening in the lower side of the container so that the air blowing opening faces towards the fume extraction opening wherein the operating platform is positioned between air blowing opening and the fume extraction opening as taught by LIANG.
Thus, HEEMAN as modified by LIANG satisfies the limitation of blowing air along the wall of the container, wherein the flow of air is directed towards the fume region to force the fumes to move away from the container as claimed in claim 1.
Also, therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made employ the air blower positioned below the container which directs the air flow vertically upward of HEEMAN as modified by LIANG to be positioned above the sheet (container in this case) and the negative pressure creating section (exhaust in this case) being positioned below the sheet (container in this case) as taught by YOSHINAGA et al. as an alternative location of air flow unit and exhaust unit being faced toward each other being used to remove the dust (fume in this case) away from the working piece.  Thus, such position of air flow unit and exhaust unit of HEEMAN as modified by LIANG and YOSHINAGA et al. would provide the direction of air flow essentially vertically downward as claimed in claim 5.
Further, therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made employ the uncut portion of cut sleeve part HEEMAN as modified by LIANG and YOSHINAGA et al. to be located in the upper side of the cut sleeve part as taught by GOUDY as a well-known one’s desired location of the uncut portion of the cut sleeve part used in forming sleeve on container art.  Thus, such position of uncut portion of the cut sleeve part of HEEMAN as modified by LIANG, YOSHINAGA et al. and GOUDY would provide the strip located at the upper portion of the cut sleeve part as claimed in claim 11.
Thus, position of the air blower of HEEMAN as modified by LIANG being above the container (as modified by YOSHINAGA et al.) and the position of the uncut portion of the cut sleeve part of HEEMAN as modified by LIANG and YOSHINAGA et al. being in the upper portion of the cut sleeve part (as modified by GOUDY) would satisfies the claim limitation of directing the air flow such that the air first reaches the uncut strip of sleeve material and then move further along the sleeve as claimed in claim 1.

With respect to claim 2, HEEMAN as modified by LIANG, YOSHINAGA et al., and GOUDY disclose the method as discussed above with respect to claim 1.  Also, HEEMAN as modified by LIANG, YOSHINAGA et al., and GOUDY disclose the method comprising additionally sucking the mixture of fumes and air from the air flow away from the container and/or comprising directing the air flow in axial direction along the wall of the container, parallel to the side wall of the container.
With respect to claims 7-8, HEEMAN as modified by LIANG, YOSHINAGA et al., and GOUDY disclose the method as discussed above with respect to claim 1.  Although HEEMAN as modified by LIANG, YOSHINAGA et al., and GOUDY disclose the method wherein the air blowing towards the fume extraction opening to effectively take away fume far from the fume extraction opening, and effectively improves the fume extraction capability of the laser cutter (as taught by LIANG), it is silent as to the method wherein the flow rate and/or flow direction of the air blown along the wall of the container is sufficient to avoid ignition of the fume generated by the laser cutting as claimed in claim 7; wherein the flow rate of the air blown along the wall of the container is between 1 l/min and 10 l/min, preferably between 1 and 5 l/min and /or wherein the flow rate of mixture of air and fume sucked away is between 5,000 l/min and 17,000 l/min as claimed in claim 8.
However, one of ordinary skilled in the art would have readily appreciated to recognize that one would understood to provide one’s desired sufficient blow rate (as claimed in claim 7 and 8 (btw 1 and 10 l/min) in order to effectively take away fume far from the fume extraction opening and effectively improves the fume extraction capability of the laser cutter which would prevent ignition of the fume generated by the laser cutting.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made employ the flow rate of the air of HEEMAN as modified by LIANG, YOSHINAGA et al., and GOUDY with the sufficient flow rate as one’s desired flow rate (as claimed flow rate of claim 8) of the air to effectively take away fume far from the fume extraction opening and effectively improves the fume extraction capability of the laser cutter as taught by LIANG.  Such would prevent the ignition of the fume generated by the laser cutting as claimed.
With respect to claim 10, HEEMAN as modified by LIANG, YOSHINAGA et al., and GOUDY disclose the method as discussed above with respect to claim 1.  Also, HEEMAN as modified by LIANG, YOSHINAGA et al., and GOUDY discloses the method wherein removing the part of the sleeve comprises at least two consecutive steps of i) initiating the forming the part of the sleeve to be removed and ii) completely detaching the part of the sleeve, wherein at least detaching the part of the sleeve is performed after heat shrinking (…part 34 is formed as a result of cutting the label 2; p.4, paragraph 0084; …the local under pressure will result in tearing the remaining connection of part 34 with label 2, p.5, paragraph 0086; HEEMAN).
With respect to claim 13, HEEMAN as modified by LIANG, YOSHINAGA et al., and GOUDY disclose the method as discussed above with respect to claim 7.  Also, HEEMAN as modified by LIANG, YOSHINAGA et al., and GOUDY disclose the method wherein removing a part of the sleeve comprises partially laser cutting the sleeve (…the part 34 is separated form label 2 only partially; p.5, paragraph 0085) to form a cut sleeve part and then tearing the cut sleeve part away from the remainder of the sleeve (…the local under pressure will result in tearing the remaining connection of part 34 with label 2, p.5, paragraph 0086; HEEMAN).
With respect to claim 15, HEEMAN as modified by LIANG, YOSHINAGA et al., and GOUDY disclose the method as discussed above with respect to claim 1.  Also, HEEMAN as modified by LIANG, YOSHINAGA et al., and GOUDY disclose the method wherein removing the part of the sleeve comprises gripping the cut sleeve part an then pulling the cut sleeve part away from the container, wherein gripping the cut sleeve part preferably comprises holding the cut sleeve part using air suction (…air is sucked into the part removal unit formed by hose 121 connected to a vacuum pump; p.5, paragraph 0102; HEEMAN).
With respect to claim 17, HEEMAN as modified by LIANG, YOSHINAGA et al., and GOUDY disclose the method as discussed above with respect to claim 1.  Also, HEEMAN as modified by LIANG disclose the method comprising detecting the passage of a conveyed container along a sensor and triggering the laser cutting based on the timing of the detected container (…trigger signal 20 as provided by sensor 19 can trigger the laser device 13 via control 30, to initiate the cutting of label 2 according to the loaded pattern… transport of the container 3 with label 2 is temporarily stopped in front of laser device 13 and the laser beam spot 26 executes path 33 and part 34 is cut; p.4, p0aragraphs 0078-0079; HEEMAN).
With respect to claims 18, 22, and 27, HEEMAN discloses a system for forming sleeved containers 3, the method comprising: a conveyor 5 configured to transport a row of containers 3; a sleeve supply (sleeve device; p.3, paragraph 006) configured to arrange sleeves 2 around the containers 3; a cutting apparatus (laser device 13) comprising: a laser device 13 configured to at least partially laser cutting a part out of the sleeve thereby causing the creating of a fume region containing fumes of sleeve material evaporated by the laser cutting (p.5, 0085-0086); the laser cutting wherein laser cutting includes moving the laser beam over the sleeve to cut the sleeve material along a predetermined projector, wherein the trajectory is such that a strip of sleeve material remains uncut to keep the cut sleeve part connected to the remainder of the sleeve (…part 34 is separated from label 2 only partially.  As a result of the partial separation part 34 will hold its position with respect to label 2 (paragraph 0086).
However, it is silent as to the system comprising: an air flow unit configured to blow air along the wall of the container, wherein the air flow unit further configured to direct the air flow towards the fume region so as to force the fumes to move away from the container as claimed in claim 18; and directing the air flow such that the air first reaches the uncut strip of sleeve material and then move further along the sleeve as claimed in claim 18; wherein the air flow unit is configured to supply the air flow from a nozzle located at a position above the container in a downward direction, preferably to an inlet positioned below the container and/or wherein the air flow unit is configured to supply the air flow in axial direction along the wall of the container as claimed in claim 22; wherein the cutting apparatus is configured to cut the sleeve to crease the strip located at the upper portion of the cut sleeve part preferably at its upper most portion as claimed in claim 27.
LIANG discloses fume exhaust device of laser cutter (title) wherein the device comprises a frame and an operating platform arranged on the frame, and is characterized in that the device also comprises an air blowing device and a fume extraction device, wherein the air blowing device comprises at least one air blowing opening and a fume extraction opening; the air blowing opening faces towards the fume extraction opening; the operating platform is positioned between the air blowing opening  and the fume extraction opening.  As the air blowing opening and the fume extraction opening are formed in the two sides of the operating platform, the device can effectively take away fume far from the fume extraction opening, and effectively improves the fume extraction capability of the laser cutter (abstract).
YOSHINAGA et al. disclose air flows along paths indicated by arrows FD1 and FD2 as shown in fig. 3; wherein the air blowing along the path indicated by arrow FD1 flows from upstream to downstream in the conveyance direction of the sheet P in the narrow gap 35a.  Consequently, as shown in figure 3, paper dust PD attached to the trailing edge of the sheet P is removed and collected into the airflow chamber 331.  This can ensure effective removal of paper dust attached to the sheet P (p.4, paragraph 0058-0059).  
GOUDY discloses an apparatus for forming a sleeve on a container (title) that fig. 4 illustrates the shrink sleeve line 1 with a container 10 having a shrink sleeve 50, with the predetermined removable portion 100 located partially within the predetermined location 140 and the striker 130 also located to contact the predetermined removable portion 100 (p.3, paragraph 0039).  Fig. 9 is a drawing of container 10 to which a shrink sleeve 50 is conformed to the container 10 and the predetermined removable portion 100 is joined to the shrink sleeve 50 b one or more chads 190.  The predetermined removable portion 100 can be formed by any of the processes disclosed herein, including laser cutting.  The chad 190 or chads 190 are left behind when a laser 120 is used to cut the predetermined removable portion 100 (p.6, paragraph 0063) (figures 4 and 9).
Note here that fig. 4 and 9 shows that chad (uncut portion) 190 are in the upper side of the cut sleeve part.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made employ the system having an exhaust 40 of HEEMAN with the air blower (air flow unit as claimed) which its opening to be faced toward the fume extraction opening as taught by LIANG to effectively take away fume far from the fume extraction opening, and effectively improves the fume extraction capability of the laser cutter as taught by LIANG.
The examiner notes here that since the exhaust 40 opening (fume extraction opening) of HEEMAN is located in the upper side of the container (fig. 1A), one would know to provide the air blowing opening in the lower side of the container so that the air blowing opening faces towards the fume extraction opening wherein the operating platform is positioned between air blowing opening and the fume extraction opening as taught by LIANG.
Thus, HEEMAN as modified by LIANG satisfies the limitation of air flow unit configured to blow air along the wall of the container, wherein the air flow unit is further configured to direct the air flow towards the fume region so as to force the fumes to move away from the container as claimed in claim 18.
Also, therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made employ the air blower positioned below the container which directs the air flow vertically upward of HEEMAN as modified by LIANG to be positioned above the sheet (container in this case) and the negative pressure creating section (exhaust in this case) being positioned below the sheet (container in this case) as taught by YOSHINAGA et al. as an alternative location of air flow unit and exhaust unit being faced toward each other being used to remove the dust (fume in this case) away from the working piece.  Thus, such position of air flow unit and exhaust unit of HEEMAN as modified by LIANG and YOSHINAGA et al. would provide air flow unit configured to supply the air flow from a nozzle located at the position above the container in a downward direction to an inlet positioned below the container as claimed in claim 22.
Further, therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made employ the uncut portion of cut sleeve part HEEMAN as modified by LIANG and YOSHINAGA et al. to be located in the upper side of the cut sleeve part as taught by GOUDY as a well-known one’s desired location of the uncut portion of the cut sleeve part used in forming sleeve on container art.  Thus, such position of uncut portion of the cut sleeve part of HEEMAN as modified by LIANG, YOSHINAGA et al. and GOUDY would provide the cutting apparatus being configured to cut the sleeve to create the strip located at the upper portion of the cut sleeve part as claimed in claim 27.
Thus, position of the air blower of HEEMAN as modified by LIANG being above the container (as modified by YOSHINAGA et al.) and the position of the uncut portion of the cut sleeve part of HEEMAN as modified by LIANG and YOSHINAGA et al. being in the upper portion of the cut sleeve part (as modified by GOUDY) would satisfies the claim limitation of the air flow being directed such that the air first reaches the uncut strip of sleeve material and then move further along the sleeve as claimed in claim 18.
With respect to claim 19, HEEMAN as modified by LIANG, YOSHINAGA et al. and GOUDY disclose the system as discussed above with respect to claim 18.  However, it is silent as to the system wherein the air flow unit comprises an air flow supply conduit for supplying fresh air from the environment and a fan with a nozzle for discharging the supplied air in a suitable direction towards the fume region.
YOSHINAGA et al. disclose as discussed above with respect to claim 5.  Also, it discloses an air blower includes fan and blows air created by the fan towards the narrow gap 35a; wherein the air blower 39 includes a blower chamber 391 (air supply conduit as claimed), a blower valve 392, an exhaust valve 393, and blower outlet 394 (nozzle as claimed), and a gas outlet 395.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made employ the air blower of HEEMAN as modified by LIANG, YOSHINAGA et al. and GOUDY with the air blower includes fan, a blower chamber (conduit), a blower outlet (nozzle) as taught by YOSHINAGA et al. as a well-known air blower configuration used to blow the air to remove the dust (fume in this case) on the workpiece.
With respect to claim 20, HEEMAN as modified by LIANG, YOSHINAGA et al. and GOUDY disclose the system as discussed above with respect to claim 18.  Also, HEEMAN as modified by LIANG, YOSHINAGA et al. and GOUDY discloses the system comprising a fume discharge unit, preferably at a position opposite the position of the air flow unit, configured to receive the mixture of air flow unit and the fume generated by the laser cutting action and to discharge the mixture.  
Although, HEEMAN discloses the fume discharge unit (exhaust 40) preferably comprises an inlet (opening) and a pump configured to suck the mixture through the inlet (p.5, paragraph 0085; figure 1A), it is silent as to the system wherein the fume discharge unit comprises a fan configured to suck the mixture through the inlet.
YOSHINAGA et al. disclose as discussed above with respect to claim 5.  Also, it discloses the negative pressure creating section 336 creates negative pressure in the airflow chamber 331 and may for example be a fan.  However, the negative pressure creating section 336 is not limited to being a fan and may be form example be a vacuum pump instead (p.3, paragraph 0045).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made employ the exhaust comprising pump to ventilate the fumes of HEEMAN as modified by LIANG, YOSHINAGA et al. and GOUDY with the negative pressure creating section comprising fan as taught by YOSHINAGA as an alternative means to ventilate the dust (fume in this case).
With respect to claim 25, HEEMAN as modified by LIANG, YOSHINAGA et al. and GOUDY disclose the system as discussed above with respect to claim 18.  Although HEEMAN as modified by LIANG, YOSHINAGA et al. and GOUDY disclose the system wherein the air flow unit is configured to supply air blowing towards the fume extraction opening to effectively take away fume far from the fume extraction opening, and effectively improves the fume extraction capability of the laser cutter (as taught by LIANG), it is silent as to the system wherein the flow rate and/or flow direction of the air blown along the wall of the container is sufficient to avoid ignition of the fume generated by the laser cutting and/or wherein the flow rate of the air blown along the wall of the container is between 1 l/min and 10 l/min, preferably between 1 and 5 l/min and /or wherein the flow rate of mixture of air and fume sucked away is between 5,000 l/min and 17,000 l/min.
However, one of ordinary skilled in the art would have readily appreciated to recognize that one would understood to provide one’s desired sufficient blow rate (as claimed flow rate (btw 1 and 10 l/min) in order to effectively take away fume far from the fume extraction opening and effectively improves the fume extraction capability of the laser cutter which would prevent ignition of the fume generated by the laser cutting.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made employ the air flow unit having flow rate of the air of HEEMAN as modified by LIANG, YOSHINAGA et al. and GOUDY with the sufficient flow rate as one’s desired flow rate (as claimed flow rate) of the air to effectively take away fume far from the fume extraction opening and effectively improves the fume extraction capability of the laser cutter as taught by LIANG.  Such would prevent the ignition of the fume generated by the laser cutting as claimed.
With respect to claim 30, HEEMAN as modified by LIANG, YOSHINAGA et al. and GOUDY disclose the system as discussed above with respect to claim 18.  Also, HEEMAN as modified by LIANG, YOSHINAGA et al. and GOUDY discloses the system comprising a gripping unit configured to grip the cut sleeve part and the pulling the cut sleeve part away from the container, wherein the gripping unit preferably comprises an air suction member (p.5, paragraph 0102; HEEMAN).
With respect to claim 31, HEEMAN as modified by LIANG, YOSHINAGA et al. and GOUDY disclose the system as discussed above with respect to claim 18.  Also, HEEMAN as modified by LIANG, YOSHINAGA et al. and GOUDY discloses the system comprising a sensor 19 configured to detect the passage of a conveyed container along a sensor and trigger the laser cutting based on the timing of the detected container (p.4, paragraph 0078; HEEMAN).
With respect to claim 32, HEEMAN as modified by LIANG, YOSHINAGA et al. and GOUDY disclose the system as discussed above with respect to claim 18.  Also, HEEMAN as modified by LIANG, YOSHINAGA et al. and GOUDY discloses the system wherein the sleeve is made of heat shrinking material (…heat shrunk label 2; p.4, paragraph 0065; HEEMAN), the system comprising a heat oven (148; figure 4; p.6, paragraph 0109) configured to attach the sleeve around the container by heat shrinking (…sleeve device…heat shrink ovens are known…; p.4, paragraph 0064; and ), the conveyor 5 arranged through the heat oven downstream from the sleeve supply 2 (figure 1A and figure 4, p.6, paragraph 0108-0110; HEEMAN).
With respect to claim 33, HEEMAN as modified by LIANG, YOSHINAGA et al. and GOUDY disclose the system as discussed above with respect to claim 18.  Also, HEEMAN as modified by LIANG, YOSHINAGA et al. and GOUDY discloses the system wherein the laser device 13 comprises a control device 30 for directing a laser beam onto sleeve around the container being conveyed in a pattern in accordance with the part of the sleeve to be removed (p.4, paragraphs 0074-0079; HEEMAN).
With respect to claim 33, HEEMAN as modified by LIANG, YOSHINAGA et al. and GOUDY disclose the system as discussed above with respect to claim 18.  Also, HEEMAN as modified by LIANG, YOSHINAGA et al. and GOUDY discloses the system wherein the laser device comprises a control device for directing a laser beam onto sleeve around the container being conveyed in a pattern in accordance with the part of the sleeve to be removed.
However, it is silent as to the system wherein the air flow unit and/or the fume discharge unit are movable with respect to the conveyor with containers so as to control the direction of the air flow along the wall of the container with respect to the transport direction of the containers.
YOSHINAGA et al. disclose air flows along paths indicated by arrows FD1 and FD2 as shown in fig. 3; wherein the air blowing along the path indicated by arrow FD1 flows from upstream to downstream in the conveyance direction of the sheet P in the narrow gap 35a (p.4, paragraph 0059).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made employ the air flow unit HEEMAN as modified by LIANG, YOSHINAGA et al. and GOUDY with air blowing along the path from upstream to downstream in the conveyance direction of the sheet P (air flow unit is movable with respect to conveyor with containers as claimed) as taught by YOSHINAGA as a well-known air flow unit configuration to remove the dust (fume in this case) in the area of workpiece (container in this case) that is being conveyed by conveyor.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over HEEMAN (US 2014/0290827 A1; as cited by IDS) in view of LIANG (CN 203830905 U; as previously cited), YOSHINAGA et al. (US 2016/0129712 A1; as previously cited), and GOUDY (US 2016/0114489 A1; as previously cited), and further in view of SAKAMOTO et al. (US 2007/0210040 A1; as previously cited).
With respect to claim 15, HEEMAN as modified by LIANG, YOSHINAGA et al. and GOUDY disclose the method as discussed above with respect to claim 1.  Also, HEEMAN as modified by LIANG, YOSHINAGA et al. and GOUDY disclose the method wherein removing the part of the sleeve comprises gripping the cut sleeve part an then pulling the cut sleeve part away from the container, wherein gripping the cut sleeve part preferably comprises holding the cut sleeve part using air suction (p. 5, paragraph 0102; HEEMAN).
However, it is silent as to the method comprising changing the direction of the air flow during laser cutting and/or changing direction of the air flow between laser cutting of consecutive containers.
SAKAMOTO et al. disclose a laser welding apparatus and method reduce the effect of the fume resulting from a weld.  An air injecting nozzle is installed at a laser processing head.  The injecting direction of air from the air injecting nozzle is set such that the air flows across a laser beam irradiated from the laser processing head while the air flow avoids direct contact with the laser irradiating point on the work piece (abstract); wherein the air injecting nozzle 7 is installed such that an air flow produced by the injected air is in a direction toward the work piece 200 irradiated by the laser beam 100 form the laser processing head 3 side (p.2, paragraph 0042)By using the movable ring 91, the air injecting nozzle 7 is moved about the laser injecting port 8.  Consequently, the air injected from the air injecting nozzle 7 is always directed toward the laser beam side.  The movable ring 91 can be operated using an instruction from the robot control unit 52 to change the positioned of the air injecting nozzle 7 (p.4, paragraph 0071; figure 9).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made employ the direction of the air flow of HEEMAN as modified by LIANG, YOSHINAGA et al. and GOUDY to be moved about the laser injecting port 8 taught by SAKAMOTO to remove a fume produced by the laser beam on a work piece from a path of the laser beam to the work piece as taught by SAKAMOTO (p.1, paragraph 0007).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 In regards to the argument on p. 8 of remark that the reference HEEMAN does not disclose of the problem and/or or how to solve the problems of ignition which may occur due to fumes created during laser cutting process, the examiner asserts here that LIANG clearly discloses that the air is blown towards the fume extraction opening to effectively take away fume far from the fume extraction opening, and effectively improves the fume extraction capability of the laser cutter.  Thus, one of ordinary skilled in the art would have readily appreciated to recognize that the one would understood to provide the air blower face toward the fume extraction to provide effective fume extraction performance which would prevent the ignition of the fume generated by the laser cutting as claimed.
Also, in regard to the argument on p. 9 of remark that the reference HEEMAN discloses that the vapors are sucked upward instead of air being blown downward (one would not consider reversing the air flow direction in the exhaust 40 of HEEMAN), the examiner asserts here that the secondary reference YOSHINAGA et al. disclose air flows along paths indicated by arrows FD1 and FD2 as shown in fig. 3; wherein the air blowing along the path indicated by arrow FD1 flows from upstream to downstream in the conveyance direction of the sheet P in the narrow gap 35a.  Consequently, as shown in figure 3, paper dust PD attached to the trailing edge of the sheet P is removed and collected into the airflow chamber 331.  This can ensure effective removal of paper dust attached to the sheet P (p.4, paragraph 0058-0059).  
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made employ the air blower positioned below the container which directs the air flow vertically upward of HEEMAN as modified by LIANG to be positioned above the sheet (container in this case) and the negative pressure creating section (exhaust in this case) being positioned below the sheet (container in this case) as taught by YOSHINAGA et al. as an alternative location of air flow unit and exhaust unit being faced toward each other being used to remove the dust (fume in this case) away from the working piece.  Thus, such position of air flow unit (above the container) and exhaust unit (below the container) of HEEMAN as modified by LIANG and YOSHINAGA et al. would provide the direction of air flow essentially vertically downward.
Lastly, in regards to argument on p. 9 of remark that currently amended limitation shows air flow direction is dependent on where the uncut strip of sleeve material is actually situated which is to prevent the sleeve part being flipped over and make it possible to better keep in place the cutout during the laser cutting action, the examiner asserts here that as referring to positions of air blower and the uncut portion with respect to claim 1, 5, and 11 in above paragraph, the position of the air blower of HEEMAN as modified by LIANG being above the container (as modified by YOSHINAGA et al.) and the position of the uncut portion of the cut sleeve part of HEEMAN as modified by LIANG and YOSHINAGA et al. being in the upper portion of the cut sleeve part (as modified by GOUDY) would satisfies the claim limitation of the air flow being directed such that the air first reaches the uncut strip of sleeve material and then move further along the sleeve as claimed in claims and 1 and 18.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114.  The examiner can normally be reached on Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        




/Jaeyun Lee/
3/2/2021